Exhibit 10.2


DUBUQUE BANK AND TRUST COMPANY
EXECUTIVE SUPPLEMENTAL LIFE INSURANCE PLAN


Pursuant to due authorization by its Board of Directors, the undersigned,
DUBUQUE BANK AND TRUST COMPANY, a corporation located in DUBUQUE, IOWA, did
constitute, establish and adopt the following Executive Supplemental Life
Insurance Plan (the “Plan”), effective January 1, 2005.


The purpose of this Plan is to attract, retain, and reward Employees, by
dividing the death proceeds of certain life insurance policies, which are owned
by the Company on the lives of the participating Employees, with the designated
beneficiary of each insured participating Employee. The Company will pay the
life insurance premiums from its general assets.




ARTICLE 1
DEFINITIONS


Whenever used in this Plan, the following terms shall have the meanings
specified:


1.1  
“Beneficiary” means each designated person, or the estate of a deceased
Participant, entitled to benefits, if any, upon the death of a Participant.



1.2  
“Beneficiary Designation Form” means the most recent form accepted by the Plan
Administrator of the Dubuque Bank and Trust Company Split-Dollar Life Insurance
Plan, dated November 13, 2001, unless a Participant completes, signs and returns
to the Plan Administrator of the Plan a separate form to designate one or more
Beneficiaries.



1.3  
“Board” means the Board of Directors of the Company as from time to time
constituted.



1.4  
“Change of Control” means:



(i)  
The consummation of the acquisition by a person (as such term is defined in
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of fifty-one percent (51%) or more of the
combined voting power of the then outstanding voting securities of the Company
or Heartland Financial USA, Inc.  (“Heartland”), Company’s Parent; or



(ii)  
The individuals who, as of the date hereof, are members of the Board of
Directors of the Company or Heartland (the “Board”) cease for any reason to
constitute a majority of the Boards, unless the election, or nomination for
election by the stockholders, of any new director was approved by a vote of a
majority of either Board and such new director shall, for purposes of this Plan,
be considered as a member of either Board; or



(iii)  
 Approval by stockholders of the Company or Heartland of: (1) a merger or
consolidation if the stockholders, immediately before such merger or
consolidation, do not, as a result of such merger or consolidation, own,
directly or indirectly, more than fifty-one percent (51%) of the combined voting
power of the then outstanding voting securities of the entity resulting from
such merger or consolidation in substantially the same proportion as their
ownership of the combined voting power of the voting securities of the Company
or Heartland outstanding immediately before such merger or Company; or (2) a
complete liquidation or dissolution or a plan for the sale or other disposition
of all or substantially all of the assets of the Company or Heartland.



Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because fifty-one percent (51%) or more of the combined voting power of
the then outstanding securities of the Company or Heartland are acquired
by:  (1) a trustee or other fiduciary holding securities under one or more
employee benefit plans maintained for employees of the entity; or (2) any
corporation which, immediately prior to such acquisition, is owned directly or
indirectly by the stockholders in the same proportion as their ownership of
stock immediately prior to such acquisition.


1.5  
“Company” means DUBUQUE BANK AND TRUST COMPANY and any of its subsidiaries (now
in existence or hereafter formed or acquired) that have been selected by the
Board to participate in the Plan and have adopted the Plan as a sponsor.



1.6  
“Company’s Interest” means the benefit set forth in Section 3.2.



1.7  
“Compensation” means the Participant’s total base annual salary, bonus and
commissions for the previous twelve (12) months, at the earliest of: (i) the
date of the Participant’s death; (ii) the date of the Participant’s Disability;
(iii) the Participant’s Normal Retirement Date; (iv) the date of the
Participant’s Early Retirement; (v) upon Change of Control.



1.8  
“Disability” means the Participant’s suffering a sickness, accident or injury
which has been determined by the insurance carrier of any individual or group
disability insurance policy covering the Participant, or by the Social Security
Administration, to be a disability rendering the Participant totally and
permanently disabled.  Upon the request of the Plan Administrator, the
Participant must submit proof to the Plan Administrator of the insurance
carrier’s or Social Security Administration’s determination.



1.9  
“Early Retirement” means the Participant’s retirement between the ages of
fifty-five (55) and sixty-five (65) provided there are ten (10) years of
continuous service, as defined by the Heartland Financial Retirement Plan,
provided to the Company.



1.10  
“Election to Participate” means the form required by the Plan Administrator of
an eligible Employee to indicate acceptance of participation in this Plan.



1.11  
“Employee” means an active employee of the Company.



1.12  
“Insured” means the individual Participant whose life is insured.



1.13  
“Insurer” means the insurance company issuing the life insurance policy on the
life of the Insured.



1.14  
 “Net Death Proceeds” means the total death proceeds of the Policy minus the
cash surrender value.



1.15  
“Normal Retirement Age” means the Participant attaining age 65.



1.16  
“Normal Retirement Date” means the later of the Normal Retirement Age or the
date of Termination of Employment for any reason other than Termination for
Cause.



1.17  
“Participant” means an Employee (i) who has been employed by the Company for at
least three years; (ii) who is selected to participate in the Plan, (iii) who
elects to participate in the Plan, (iv) who signs an Election to Participate and
a Beneficiary Designation Form, (v) whose signed Election to Participant and
Beneficiary Designation Form are accepted by the Plan Administrator, (vi) who
commences participation in the Plan, and (vii) whose Participation has not
terminated.



1.18  
“Participant’s Interest” means the benefit set forth in Section 3.1.



1.19  
“Policy” means the individual insurance policy or policies adopted by the Plan
Administrator for purposes of insuring a Participant’s life under this Plan.



1.20  
“Plan Administrator” means the plan administrator described in Article 10.



1.21  
“Termination of Employment” means the termination of Participant’s full-time
service to the Company before Normal Retirement Age for reasons other than (i)
death; (ii) Disability; (iii) Early Retirement; or (iv) a leave of absence
approved by the Company.



1.22  
“Termination for Cause” means that the Participant's employment with the Company
has been or is terminated by the Board for any of the following reasons:



(a)  
Gross negligence or gross neglect of duties; or



(b)  
Commission of a felony or of a gross misdemeanor involving moral turpitude; or



(c)  
Fraud, disloyalty, dishonesty or willful violation of any law or significant
Company policy committed in connection with the Participant's employment and
resulting in an adverse effect on the Company; or



(d)  
Issuance by the Company’s banking regulators of an order for removal of the
Participant.

 
ARTICLE 2
PARTICIPATION


2.1  
Selection by Plan Administrator.  Participation in the Plan shall be limited to
those Employees of the Company selected by the Plan Administrator, in its sole
discretion, to participate in the Plan.

 
 

2.2   
Enrollment Requirements.  As a condition to participation, each selected
Employee shall complete, execute and return to the Plan Administrator (i) an
Election to Participate, and (ii) a Beneficiary Designation Form.  In addition,
the Plan Administrator shall establish from time to time such other enrollment
requirements as it determines in its sole discretion are necessary.



2.3   
Eligibility; Commencement of Participation.  Provided an Employee selected to
participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Plan Administrator, that Employee will become a
Participant, be covered by the Plan and will be eligible to receive benefits at
the time and in the manner provided hereunder, subject to the provisions of the
Plan.



2.4   
Termination of Participation.  A Participant’s rights under this Plan shall
automatically cease and his or her participation in this Plan shall
automatically terminate, if any of the following events occur:  (i) if there is
a Termination for Cause; (ii) if the Participant’s employment with the Company
is terminated prior to Normal Retirement Age for reasons other than Early
Retirement, Disability (except as set forth in Section 2.5(b)) or a leave of
absence approved by the Company; or (iii) upon the Participant’s ninetieth
(90th) birthday.  In the event that the Company decides to maintain the Policy
after the Participant’s termination of participation in the Plan, the Company
shall be the direct beneficiary of the entire death proceeds of the Policy.



2.5   
Disability.



 
(a)
Except as otherwise provided in paragraph (b) of this Section 2.5, if the
Participant’s employment with the Company is terminated because of the
Participant’s Disability, the Company shall maintain the Policy in full force
and effect and, in no event, shall the Company amend, terminate or otherwise
abrogate the Participant’s Interest in the Policy.  Notwithstanding, the Company
may replace the Policy with a comparable insurance policy to cover the benefit
provided under this Plan.



 
(b)
Notwithstanding the provisions of paragraph (a) of this Section 2.5, upon the
disabled Participant’s gainful employment with an entity other than the Company,
the Company shall have no further obligation to the disabled Participant, and
the disabled Participant’s rights pursuant to the Plan shall cease.  In the
event the disabled Participant’s rights are terminated hereunder and the Company
decides to maintain the Policy, the Company shall be the direct beneficiary of
the entire death proceeds of the Policy.



2.6  
Retirement.  If the Participant remains in the continuous employ of the Company,
upon the Participant’s Early Retirement or Normal Retirement Date, the Company
shall maintain the Policy in full force and effect and in no event shall the
Company amend, terminate or otherwise abrogate the Participant’s Interest in the
Policy.  Notwithstanding, the Company may replace the Policy with a comparable
insurance policy to cover the benefit under this Plan.



ARTICLE 3
POLICY OWNERSHIP/INTERESTS


3.1  
Participant’s Interest.  The Participant, or the Participant’s assignee, shall
have the right to designate the Beneficiary of an amount of death proceeds equal
to the lesser of (i) one million dollars ($1,000,000) or (ii) two (2) times
Compensation less any death proceeds provided to the Participant’s beneficiary
or beneficiaries under the Dubuque Bank and Trust Company Split-Dollar Life
Insurance Plan, dated November 13, 2001, not to exceed the Net Death Proceeds,
subject to:



(a)  
Forfeiture of Participant’s rights upon Termination of Employment;

(b)  
Forfeiture of Participant’s rights upon Termination for Cause;

(c)  
Forfeiture of Participant’s rights upon gainful employment following Disability;

(d)  
Forfeiture of Participant’s rights upon attaining age ninety (90);

(e)  
Termination of the Plan and the corresponding forfeiture of rights for all
Participants or any one Participant in accordance with Section 9.1 hereof; and

(f)  
Forfeiture of the Participant’s rights and interest hereunder that the Company
may reasonably consider necessary to conform with applicable law (including the
Sarbanes-Oxley Act of 2002).



3.2   
Company's Interest.  The Company shall own the Policy and shall have the right
to exercise all incidents of ownership except that the Company shall not sell,
surrender or transfer ownership of a Policy so long as a Participant has an
interest in the Policy as described in Section 3.1.  This provision shall not
impair the right of the Company, subject to Article 9, to terminate this Plan
nor shall it impair the right of the Company to replace the Policy with a
comparable insurance policy to cover the benefit under this Plan.  With respect
to each Policy, the Company shall be the beneficiary of the remaining death
proceeds of the Policy after the Participant’s Interest is determined according
to Section 3.1.

 
ARTICLE 4
PREMIUMS


4.1   
Premium Payment.  The Company shall pay all premiums due on all Policies.



4.2   
Economic Benefit.  The Plan Administrator shall determine the economic benefit
attributable to any Participant based on the amount of the current term rate for
the Participant's age multiplied by the aggregate death benefit payable to the
Participant's Beneficiary.  The "current term rate" is the minimum amount
required to be imputed under Internal Revenue Notice 2002-8, or any subsequent
applicable authority.



4.3   
Imputed Income.  The Company shall impute the economic benefit to the
Participant on an annual basis, by adding the economic benefit to the
Participant’s W-2, or if applicable, Form 1099.





 
ARTICLE 5

 
BENEFICIARIES



5.1   
Beneficiary. Each Participant shall have the right, at any time, to designate a
Beneficiary(ies) to receive any benefits payable under the Plan to a beneficiary
upon the death of a Participant.  The Beneficiary designated under this Plan may
be the same as or different from the Beneficiary designation under any other
plan of the Company in which the Participant participates.



5.2   
Beneficiary Designation; Change.  A Participant shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent.  The Participant's beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Participant or if the Participant names a spouse as Beneficiary and the
marriage is subsequently dissolved.  A Participant shall have the right to
change a Beneficiary by completing, signing and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time.  Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled.  The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Plan Administrator prior to the Participant’s
death.



5.3   
Acknowledgment.  No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.



5.4   
No Beneficiary Designation.  If the Participant dies without a valid designation
of beneficiary, or if all designated Beneficiaries predecease the Participant,
then the Participant’s surviving spouse shall be the designated Beneficiary.  If
the Participant has no surviving spouse, the benefits shall be made payable to
the personal representative of the Participant's estate.



5.5   
Facility of Payment.  If the Plan Administrator determines, in its discretion,
that a benefit is to be paid to a minor, to a person declared incompetent, or to
a person incapable of handling the disposition of that person’s property, the
Plan Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person.  The Plan Administrator may require proof of
incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit.  Any payment of a benefit shall be a payment for
the account of the Participant and the Participant’s Beneficiary, as the case
may be, and shall be a complete discharge of any liability under the Plan for
such payment amount.



ARTICLE 6
ASSIGNMENT


Any Participant may irrevocably assign without consideration all or part of such
Participant’s Interest in this Plan to any person, entity or trust.  In the
event a Participant shall transfer all or part of such Participant’s Interest,
then all or part of that Participant's Interest in this Plan shall be vested in
his or her transferee, who shall be substituted as a party hereunder, and that
Participant shall have no further interest in this Plan.



ARTICLE 7
INSURER


The Insurer shall be bound only by the terms of its given Policy.  Any payments
the Insurer makes or actions it takes in accordance with a Policy shall fully
discharge it from all claims, suits and demands of all persons relating to that
Policy.  The Insurer shall not be bound by or deemed to have notice of the
provisions of this Plan.  The Insurer shall have the right to rely on the Plan
Administrator’s representations with regard to any definitions, interpretations
or Policy interests as specified under this Plan.
 
ARTICLE 8
CLAIMS AND REVIEW PROCEDURE


8.1   
Claims Procedure.  A Participant or Beneficiary (“claimant”) who has not
received benefits under the Plan that he or she believes should be paid shall
make a claim for such benefits as follows:



       8.1.1
Initiation – Written Claim.  The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits.



8.1.2 
Timing of Plan Administrator Response.  The Plan Administrator shall respond to
such claimant within 90 days after receiving the claim.  If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required.  The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.



8.1.3  
Notice of Decision.  If the Plan Administrator denies part or all of the claim,
the Plan Administrator shall notify the claimant in writing of such denial.  The
Plan Administrator shall write the notification in a manner calculated to be
understood by the claimant.  The notification shall set forth:



(a)  
The specific reasons for the denial;

(b)  
A reference to the specific provisions of the Plan on which the denial is based;

(c)  
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

(d)  
An explanation of the Plan’s review procedures and the time limits applicable to
such procedures; and

(e)  
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.



8.2   
Review Procedure.  If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:



8.2.1 
Initiation – Written Request.  To initiate the review, the claimant, within 60
days after receiving the Plan Administrator’s notice of denial, must file with
the Plan Administrator a written request for review.



8.2.2 
Additional Submissions – Information Access.  The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim.  The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.



8.2.3 
Considerations on Review.  In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.



8.2.4 
Timing of Plan Administrator’s Response.  The Plan Administrator shall respond
in writing to such claimant within 60 days after receiving the request for
review.  If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional 60 days by notifying the claimant in writing,
prior to the end of the initial 60-day period, that an additional period is
required.  The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.



8.2.5  
Notice of Decision.  The Plan Administrator shall notify the claimant in writing
of its decision on review.  The Plan Administrator shall write the notification
in a manner calculated to be understood by the claimant.  The notification shall
set forth:



(a)  
The specific reasons for the denial;

(b)  
A reference to the specific provisions of the Plan on which the denial is based;

(c)  
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

(d)  
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).





ARTICLE 9
AMENDMENTS AND TERMINATION


9.1  
Amendment or Termination of Plan.  Except as otherwise provided in Sections 2.5,
2.6, 9.2 and 9.4, the Company has the unilateral right at any time (i) to amend
or terminate the Plan, except this Plan shall not be amended or terminated
within twelve (12) months prior to a Change of Control without the Participant’s
written consent or (ii) to exercise its right to surrender the Policy.



9.2  
Amendment or Termination of Plan Upon Change of Control.  Notwithstanding
anything herein to the contrary, if there should be a Change of Control in the
Company, then the Participant’s Interest under this Plan shall be frozen as of
the date the Change of Control occurs.  Further, the Company shall pay or create
a vehicle to pay, or cause the successor in interest to repay any outstanding
loans and to pay to Insurer the amount of premium necessary to acquire in full
(endow) enough insurance coverage to pay the Participant’s Interest as then
frozen and the Company’s premium payments under the Policy.  Further, as of the
date of the Change of Control, all amounts due to Participant under this Plan
shall be fully vested and shall not be subject to subsequent events including,
but not limited to, the termination of employment of the Participant.



9.3  
Automatic Termination.  Subject to Sections 3.1, 9.2 and 9.4, participation in
this Plan shall automatically terminate upon the occurrence of any of the
following events:



9.3.1  
The bankruptcy, receivership or dissolution of the Company;



9.3.2  
The Participant’s violation of the terms of Article 11.



9.4  
Disposition of the Policy on Termination of the Plan During the Participant’s
Lifetime.  If the Plan is terminated, the Company shall give notice as set forth
below.



9.4.1 
Unless the Participant’s interest in the Plan is terminated under Section 3.1 or
9.3 above, for sixty (60) days after the date the Participant receives notice
from the Company of the termination of this Plan during the Participant’s
lifetime, the Participant shall have the assignable option to purchase the
Policy from the Company.  The purchase price for the Policy shall be the greater
of the total amount of the premium payments made by the Company hereunder or the
cash value of the Policy, less any indebtedness secured by the Policy which
remains outstanding as of the date of such termination, including interest on
such indebtedness.  Upon receipt of such amount, the Company shall transfer all
of its rights, title and interest in and to the Policy to the Participant or his
or her assignee, by the execution and delivery of an appropriate instrument of
transfer.



9.4.2 
If the Participant or his or her assignee fails to exercise such option within
such sixty (60) day period, then the Company may enforce any of its ownership
rights under the policy.  Thereafter, neither the Participant, the Participant’s
assignee nor the assignee’s heirs, assigns or beneficiaries shall have any
further interest in and to the Policy, either under the terms thereof or under
this Plan.





ARTICLE 10
ADMINISTRATION


10.1  
Plan Administrator Duties.  This Plan shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or persons as
the Board may choose.  Members of the Plan Administrator may be Participants
under this Plan.  The Plan Administrator shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Plan and (ii) decide or resolve any
and all ques­tions including interpretations of this Plan, as may arise in
connection with the Plan.



10.2  
Agents.  In the administration of this Plan, the Plan Administrator may employ
agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Company.



10.3  
Binding Effect of Decisions.  The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.



10.4  
Indemnity of Plan Administrator.  The Company shall indemnify and hold harmless
the members of the Plan Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Plan
Administrator or any of its members.



10.5  
Information.  To enable the Plan Administrator to perform its functions, the
Company shall supply full and timely information to the Plan Administrator on
all matters relating to the Compensation of its Participants, the date and
circumstances of the retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Plan
Administrator may reasonably require.



10.6  
Suicide, Misstatement or Fraud.  The Company shall not pay any benefit under
this Plan if the Participant:



10.6.1  
Commits suicide within two years (i) after the date of this Plan or (ii)
issuance of the Policy, whichever occurs later;



10.6.2  
Has made any material misstatement of fact or committed fraud (as determined by
the Insurer) on any application for life insurance benefits provided by the
Company under this Plan; or



10.6.3  
Should die while engaged in any activity or under circumstances that are listed
as exclusions in the Policy.





ARTICLE 11
NON-COMPETE


11.1   
Non-Compete.  For purposes of this Plan, a Participant may not engage in any
competitive practices or activity prior to or after Early Retirement or Normal
Retirement for a period of two years, in an area within a 50-mile radius of any
branch or location of the Company or Heartland now or hereafter existing,
without the express written consent of the Company or Heartland.  A Participant
shall not divulge to any person, firm or corporation, or use on Participant’s
own behalf, any information, acquired by Participant during Participant’s
employment with the Company or Heartland, concerning the Company or Heartland’s
accounts, clients, customers, policyholders, expiration lists or business or
information of any kind whatsoever owned by the Company or
Heartland.  Furthermore, for purposes of this Plan, the Participant shall be
deemed to compete with the Company or Heartland, if as hereinafter provided, the
Participant (i) competes directly with the Company or Heartland; (ii) is or
becomes financially or beneficially interested in any person and/or business who
or which competes with the Company; however, ownership of not more than five
percent (5%) of any class of securities traded actively over-the-counter or
through a stock exchange shall not violate this condition (ii); or (iii) acts
directly or indirectly, as broker, consultant, agent, lender, guarantor or
salesman for or on behalf of any person or business who or which competes with
the Company or Heartland.



A violation of this section shall cause the Participant’s interest in the Plan
to be terminated.




ARTICLE 12
MISCELLANEOUS


12.1   
Binding Effect.  This Plan shall bind each Participant and the Company, their
beneficiaries, survivors, executors, administrators and transferees and any
Beneficiary.



12.2   
No Guarantee of Employment.  This Plan is not an employment policy or contract.
It does not give a Participant the right to remain an Employee of the Company,
nor does it interfere with the Company's right to discharge a Participant.  It
also does not require a Participant to remain an Employee nor interfere with a
Participant's right to terminate employment at any time.



12.3  
Applicable Law.  The Plan and all rights hereunder shall be governed by and
construed according to the laws of the State of Iowa, except to the extent
preempted by the laws of the United States of America.



12.4  
Reorganization.  The Company shall not merge or consolidate into or with another
company, or reorganize, or sell substantially all of its assets to another
company, firm or person unless such succeeding or continuing company, firm or
person agrees to assume and discharge the obligations of the Company under this
Plan.  Upon the occurrence of such event, the term “Company” as used in this
Plan shall be deemed to refer to the successor or survivor company.



12.5  
Notice.  Any notice or filing required or permitted to be given to the Plan
Administrator under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:



Director of Human Resources
Heartland Financial USA, Inc.
1398 Central Avenue
Dubuque, IA 52001

 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.
 


Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.


12.6   
Entire Agreement.  This Plan, along with a Participant’s Election to
Participate, Beneficiary Designation Form and any agreement in writing between
the Company and any Participant, constitute the entire agreement between the
Company and the Participant as to the subject matter hereof.  No rights are
granted to the Participant under this Plan other than those specifically set
forth herein.





IN WITNESS WHEREOF, the Company executes this Plan as of the date indicated
above.


DUBUQUE BANK AND TRUST COMPANY


By  ______________________________________


Title  ____________________________________



 
AMENDMENT NO. 1 TO THE
DUBUQUE BANK AND TRUST COMPANY
EXECUTIVE SUPPLEMENTAL LIFE INSURANCE PLAN




THIS AMENDMENT, is effective as of December 31, 2007 by Dubuque Bank and Trust
Company (the “Company”).


W I T N E S S E T H


WHEREAS, the Company maintains the Dubuque Bank and Trust Company Executive
Supplemental Life Insurance Plan (the “Plan”) effective January 1, 2005;


WHEREAS, the Company desires to amend the Plan effective as of December 31,
2007; and


WHEREAS, Article 9.1 of the Plan reserves to the Company the right to amend the
Plan; and


WHEREAS, the Participants in the Plan listed on Exhibit A hereto are hereby
executing this Amendment to consent to the Amendment in the event such consent
is required pursuant to Article 9.1 of the Plan;


NOW, THEREFORE, the Plan is hereby amended as follows:


FIRST:  Article 1 of the Plan is hereby amended to add the following new
section:


1.23  Net at Risk Amount means the total proceeds payable from the Policy minus
the cash surrender value of the Policy as of the date of the Participant’s
death.


SECOND:  Article 3.1 of the Agreement is hereby amended by adding thereto, at
the end thereof, the following:


Notwithstanding the foregoing, with respect to a Participant listed on Exhibit A
hereto, the Participant’s interest as set forth above shall not exceed the
lesser of (i) $1,000,000 or (ii) one hundred percent (100%) of the “Net at Risk
Amount” (as defined herein), less the “Participant’s Interest” under the amount
paid pursuant to Dubuque Bank and Trust Company Split-Dollar Life Insurance Plan
(as such term is defined therein).


In the event a Participant ceases to be a full-time employee and becomes a
part-time employee, as determined by the Company’s standard practices, the
Participant’s interest as set forth herein shall be frozen at the amount in
effect immediately prior to the date of such change.




THIRD:  Article 3.2 of the Agreement is hereby amended by adding thereto, at the
end thereof, the following:


Notwithstanding the foregoing, the Company may transfer ownership of the Policy
or any permitted replacement Policy to a grantor trust to which the Company is a
party.


FOURTH:  Article 12 of the Plan is hereby amended to add the following new
section:
12.7  Professional Fees Following Change of Control.  If the Participant incurs
legal fees or other expenses on or after the date of a Change of Control in an
effort to enforce or obtain the benefits of this Plan, the Company, shall,
regardless of the outcome of such effort, reimburse the Participant for such
legal fees and other expenses in an amount not to exceed $500,000.


FIFTH:  The Plan is hereby further amended by adding at the end thereof the
attached Exhibit A, which is a list of Participants affected by this Amendment.


SIXTH:  The Plan, as hereinabove amended shall remain in full force and effect.




[Signature Page Follows]


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
December 31, 2007.


DUBUQUE BANK AND TRUST COMPANY
 


By: ____________________________                                                               
Its: ____________________________                                                               
 
PARTICIPANTS
                                ________________________________
                                ________________________________
                                    ________________________________
                                ________________________________
                                ________________________________
                                ________________________________
                                ________________________________
                                ________________________________

[End of Participant signatures]


EXHIBIT A
DUBUQUE BANK AND TRUST COMPANY
EXECUTIVE SUPPLEMENTAL LIFE INSURANCE PLAN


Participant
MassMutual Policy Number
                                               

 
BENEFICIARY DESIGNATION FORM



I designate the following as Beneficiary of benefits under the Dubuque Bank and
Trust Company Executive Supplemental Life Insurance Plan payable following my
death.




 
Primary:  ____________________________________________________________________



 
___________________________________________________________________________



 
Contingent:  __________________________________________________________________



 
___________________________________________________________________________



 
Note:  To name a trust as Beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.



I understand that I may change these designations of beneficiary by filing a new
written designation with the Plan Administrator.  I further understand that the
designations will be automatically revoked if the Beneficiary predeceases me,
or, if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.




Participant Name:______________________________


Participant Signature:______________________________


Date:  _____________




Witness Name:  ______________________________


Witness Signature:______________________________


Date:    _____________

 
Acknowledged by the Plan Administrator this ________ day of ___________________,
2005




By  _________________________________


Title  ________________________________
 
PARTICIPANT ELECTION FORM

 
I, __________________________________________, a designated employee as set
forth in Section 2.1 of the Dubuque Bank and Trust Company Executive
Supplemental Life Insurance Plan dated January 1, 2005 (the “Plan”), hereby
elect to become a Participant of this Plan according to Section 2.2 of the
Plan.  Additionally, I acknowledge that I have read the Plan document and agree
to be bound by its terms.




Executed this _____________ day of ____________________, 2005.




Printed Name:______________________________


Signature:  ______________________________


Date:  _____________

 
Acknowledged by the Plan Administrator this ________ day of ___________________,
2005.




By  _________________________________


Title  ________________________________